Title: To Thomas Jefferson from John Adams, 21 November 1794
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Philadelphia Nov. 21. 1794

I am desired by our old Acquaintance Mr. D’Ivernois to transmit you the inclosed Papers for your inspection Opinion and Advice. The poor Fellow has been obliged to fly a Second time into Banishment. The first time, he was driven out as a Democrat: but it is now, Day about, as they Say, in Geneva, and he is compelled to run, as an Aristocrat.
Shall We print his History? What Shall We do with his Academy?

I have Spent my Summer So deliciously in farming that I return to the Old Story of Politicks with great Reluctance. The Earth is grateful. You find it so, I dare say. I wish We could both say the Same of its Inhabitants.
When will the Crisis of this fever in human Nature be over, and in what State of Health will it be left? Solitudinem faciunt, Libertatem appellant.
Virginia I hope will send Us Some good Senators, We grow very thin. I begin to think the Senate Scarcely numerous enough for so large a People. But this is not a time for Changes: We must go on as well as we can. Make my Compliments, if you please to your Daughters, whom I had once the Pleasure to see, and for whom I retain much Esteem. I am, sir with great Regard, your most obedient

John Adams

